Citation Nr: 1829749	
Decision Date: 07/23/18    Archive Date: 08/02/18

DOCKET NO.  15-32 390	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by: Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

K. Forde, Counsel 









INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1954 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Board hearing.  A hearing was scheduled for March 2018, but as he has withdrawn the issue on appeal, his hearing request is also deemed withdrawn.  38 C.F.R. § 20.704(e).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012). 


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, the Veteran (through his attorney) advised VA that a withdrawal of his Board appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal via an April 2017 written statement and, hence, there are no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal regarding the issue of entitlement to service connection for a back disorder is dismissed.




		
D. JOHNSON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs